Citation Nr: 0429867	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  96-27 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from March 1977 to February 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1995 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the veteran's claim 
of entitlement to service connection for scoliosis of the 
spine.

The veteran testified before the undersigned member of the 
Board in October 2000 and again in October 2002.

In a September 2004 submission, the veteran made a claim for 
a higher disability rating for her service-connected post-
traumatic stress disorder and entitlement to a total 
disability rating based on individual unemployability (TDIU).  
The veteran's representative requested that the TDIU claim be 
remanded, rather than referred.  However, because the Board 
does not have jurisdiction of the increased rating issue, 
both claims must be referred to the RO for appropriate 
action.


REMAND

As an initial matter, the Board notes that the veteran stated 
that she was subjected to back trauma during service due to 
heavy lifting as an aircraft mechanic and due to an incident 
in which she was thrown into a pool.  As a layperson, the 
veteran is competent to provide evidence of the occurrence of 
such observable symptoms and events during service; however, 
a layperson is not competent to make a medical diagnosis or 
render a medical opinion which relates a medical disorder to 
a specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).

In this case, the veteran has both scoliosis and degenerative 
joint disease of the spine.  In October 1995, a VA physician 
noted that the veteran's degenerative disc disease was 
probably secondary to her scoliosis, suggesting that 
degenerative disc disease was a superimposed disease.  On the 
other hand, in April 1997, the same VA examiner opined that, 
"It is a singularly untenable proposition to attribute [an 
in-service injury] to subsequent development of the 
scoliosis."

At the time of her October 2002 hearing, the veteran 
submitted into evidence an October 2002 VA treatment record 
wherein the physician stated that, "it is certainly as 
likely as not that [the veteran's] back condition with 
problems with pain in the neck and back are related to 
injuries which she suffered while in the military. . . ."

In March 2004, a VA physician opined that the veteran's 
scoliosis is "congenital[,] meaning that it represents a 
developmental defect.  It is as likely as not that she also 
sustained a strain of her spine during service activity, but 
this would not affect the [veteran's] scoliosis or be related 
to it."

Although it is clear from the record that the veteran is not 
entitled to service connection for scoliosis, as it has been 
identified as a developmental defect, see 38 C.F.R. 
§§ 3.303(c) and 4.9, Winn v. Brown, 8 Vet. App. 510, 516 
(1996), it is unclear whether the veteran's degenerative 
joint disease is related to an injury suffered during 
service.  Given the uncertainty as to the etiology of this 
back disorder, as distinct from the veteran's scoliosis, on 
remand she should be afforded an appropriate VA examination 
to resolve this matter.  

In order to fulfill VA's duty to assist, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.  

1.  Ask the veteran whether there 
exists any recent VA or private 
medical records related to her back 
disorder that are not currently in 
the claims folder.  If so, obtain 
and associate them with the claims 
folder.

2.  The RO should schedule the veteran 
for an examination by an appropriate 
specialist to determine the etiology 
and date of onset of her degenerative 
joint disease of the back.  The claims 
folder must be made available to the 
examiner for review.  The examiner 
should elicit from the veteran her 
account of the history of her back 
disorders.  The examiner should 
identify all relevant pathology which 
is present and describe the nature and 
progress of any pathology which has 
been identified.  After reviewing the 
records and examining the veteran, the 
examiner is requested to express 
opinions as to the following 
questions:

?	What is the apparent/likely date 
of onset and etiology of any 
pathology of the  veteran's back, 
other than scoliosis? 

?	Is it at least as likely as not 
that any current degenerative 
joint disease was caused or 
aggravated by the veteran's 
military service? 

3.  The RO then should re-adjudicate 
the veteran's claim in light of the 
evidence added to the record since the 
last Supplemental Statement of the 
Case (SSOC).  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished 
a SSOC and be given the opportunity to 
respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_______________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


